Judgment, Supreme Court, New York County (Michael A. Corriero, J.), rendered December 3, 2004, convicting defendant, upon her *543plea of guilty, of robbery in the first degree, and sentencing her, as a juvenile offender, to a term of IV2 to 4V2 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant youthful offender treatment (People v Drayton, 39 NY2d 580 [1976]), particularly in light of her postplea criminal conduct. Concur—Andrias, J.E, Marlow, Gonzalez, Sweeny and Catterson, JJ.